internal_revenue_service number release date index number -------------------- -------------------------- ----------------------------------- - department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ----------------- id no --------------- telephone number --------------------- refer reply to cc intl b02 plr-157420-03 date date ------------------------------ --------------------------------------------- ----------- ty ------- ------------------- -------------------- legend taxpayer ---------------------- ----------------------------------------------------------- individual a individual b fc1 fc2 country x location a date date accountant a date date x percent amount a amount b amount c amount d amount e ------------ ------------ ------------ ------------ ------------ ----------------- ---------------- -------------- ------------------------ -------------------------- ---------------------------- ---------------- the rulings contained in this letter are based upon information and for many years taxpayer has owned all of the common_stock and plr-157420-03 dear ----------------- this is in response to your letter dated date submitted by your authorized representative requesting the consent of the commissioner of the internal_revenue_service irs for you to make a retroactive qualified_electing_fund qef election under sec_1295 of the internal_revenue_code code and corresponding sec_1_1295-3 representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of this request_for_ruling such material is subject_to verification upon examination facts and representations approximately x percent of the preferred_stock in fc1 a country x corporation fc1 is a holding_company that owns approximately x percent of the stock in fc2 also a country x corporation virtually all of fc1’s assets consist of stock in fc2 which represent at least of the value of the outstanding fc2 stock fc1 is managed by individual a taxpayer’s mother who is a country x citizen and resident commercial building on it in location a more than of fc2’s gross_income consists of rents and more than of the total value of fc2’s assets consists of rental real_estate individual a and individual b taxpayer’s aunt managed fc2 until date the day of individual b’s death thereafter individual a was the sole manager of fc2 operations of either fc1 or fc2 fc2 employees who cleaned the hallways removed the trash maintained the heat and hot water and performed other day-to-day maintenance however on date fc2 entered into a lease for the entire property with a single tenant under the terms of the lease the lessee is responsible for most operational functions although fc2 retains certain management functions initially fc2 had an active leasing business but that business changed in ------- when fc2 leased all of its real_property to a single tenant who performed some of the fc2 is in the business of owing a single valuable parcel of real_property with a the commercial building owned by fc2 was actively maintained by a staff of taxpayer has not been involved in the establishment management or taxpayer has submitted affidavits executed by accountant a which reflect the accountant a has advised taxpayer on his u s individual income_tax matters plr-157420-03 activities that fc2 had previously performed as a result fc2 became a passive_foreign_investment_company pfic within the meaning of sec_1297 on date and prepared his u s federal_income_tax returns for more than ten years accountant a knew of taxpayer’s ownership in fc1 and fc1’s ownership in fc2 but did not identify taxpayer’s ownership_interest in fc1 as ownership in a pfic or advise taxpayer regarding the availability of a qef election it was not until the settlement of individual b’s estate that taxpayer first became aware of his pfic ownership interests in connection with the settlement of the estate a country x tax attorney familiar with u s tax laws became aware of the pfic status of fc1 and fc2 the country x tax attorney after consulting with a u s tax attorney advised taxpayer that fc2 may have become a pfic after date when fc2 entered into the lease agreement the country x attorney also advised taxpayer that he may be able to make a retroactive qef election under sec_1295 above statements concerning accountant a‘s failure to advise taxpayer of the possibility of making or the consequences of failing to make a qef election and the events leading to the discovery thereof by the irs on audit for any taxable_year of taxpayer if taxpayer had made a timely qef election for fc1 and fc2 effective for his ---- ------- tax_year he would have included in gross_income under sec_1293 amount a for his ------- tax_year amount b for his ------ tax_year and amount c for his ------- tax_year ruling requested election under sec_1_1295-3 with respect to fc1 and fc2 for the tax_year law and analysis a taxpayer if an election by the taxpayer under sec_1295 applies to such company for the taxable_year and the company complies with requirements the secretary may prescribe for purposes of determining the ordinary_earnings and net_capital_gain of such company under sec_1295 a qef election may be made for any taxable_year at any time on or before the due_date determined with regard to sec_1295 provides that any pfic shall be treated as a qef with respect to taxpayer requests the consent of the commissioner to make a retroactive qef taxpayer represents that the pfic status of fc1 and fc2 has not been raised plr-157420-03 extensions for filing the return for such taxable_year election due_date to the extent provided in regulations such an election may be made later than the election due_date if the taxpayer failed to make a timely election because the taxpayer reasonably believed the company was not a pfic the commissioner to make a retroactive election if the shareholder satisfies the following requirements sec_1_1295-3 provides that a shareholder may request the consent of the shareholder reasonably relied on a qualified_tax professional granting the consent will not prejudice the interests of the united_states government the shareholder requests consent before a representative of the irs raises upon audit the pfic status of the corporation for any taxable_year of the shareholder and the shareholder satisfies all procedural requirements as provided in sec_1_1295-3 a shareholder is deemed to have reasonably relied on a qualified_tax professional only if the shareholder reasonably relied on such a professional who failed to identify the foreign_corporation as a pfic or failed to advise the shareholder of the consequences of making or failing to make the sec_1295 election the section further provides that a shareholder will not be considered to have reasonably relied on a qualified_tax professional if the shareholder knew or reasonably should have known that the foreign_corporation was a pfic and of the availability of a sec_1295 election or knew or reasonably should have known that the qualified_tax professional was not competent to render tax advise with respect to the ownership of shares of a foreign_corporation or did not have access to all relevant facts and circumstances in the present case taxpayer relied upon accountant a for advice on his u s individual income_tax matters taxpayer also relied on accountant a to advise him on all issues relating to the preparation of his u s federal_income_tax return including the consequence of making or failing to make available elections such as a qef election taxpayer was not a tax professional and was unaware that fc1 and fc2 were pfics until a country x attorney made that determination sometime after date in connection with the settlement of individual b’s estate accountant a was competent to render tax_advice with respect to stock ownership in a foreign_corporation and had access to all the relevant facts and circumstances but did not identify fc1 or fc2 as a pfic nor did he inform taxpayer of the availability of a sec_1295 election thus taxpayer reasonably relied on a qualified_tax professional within the meaning of sec_1_1295-3 and the second requirement under sec_1_1295-3 is that granting consent will not prejudice the interests of the u s government under sec_1_1295-3 the interests of the u s government are prejudiced if granting relief plr-157420-03 would result in the shareholder having a lower tax_liability taking into account applicable_interest charges in the aggregate for all years affected by the retroactive election other than by a de_minimis amount than the shareholder would have had if the shareholder had made the sec_1295 election by the election due_date the time_value_of_money is taken into account for purposes of this computation if granting relief would prejudice the interests of the u s government the commissioner may in his sole discretion grant consent to make the election provided the shareholder enters into a closing_agreement with the commissioner that requires the shareholder to pay an amount sufficient to eliminate any prejudice to the u s government as a consequence of the shareholder’s inability to file amended returns for closed taxable years sec_1_1295-3 in the present case taxpayer has agreed to any_tax deficiencies resulting from the income inclusion under sec_1293 of the code computed as if he made a timely qef election effective as of the ------- taxable_year neither the ------- taxable_year nor subsequent tax years currently are closed thus provided taxpayer files amended returns for hi sec_2001 and subsequent tax years in connection with this retroactive qef election before such tax years are closed the interests of the u s government will not be prejudiced by allowing taxpayer to make a retroactive sec_1295 election the third requirement to be met under sec_1_1295-3 is that the request must be made before a representative of the irs raises upon audit the pfic status of the corporation for any taxable_year of the shareholder taxpayer has represented that he requested consent to make a retroactive qef election for tax_year - ------- before the issue was raised on audit the final requirement for a retroactive election under sec_1_1295-3 is that the procedural requirements set forth in sec_1_1295-3 must be met the procedural requirements set forth include filing a request for consent to make a retroactive election and remitting the appropriate user_fee to the office of the associate chief_counsel international sec_1_1295-3 additionally affidavits signed under penalties of perjury must be submitted by the shareholder and any qualified_tax professional upon whose advice the shareholder relied sec_1_1295-3 and iii these affidavits must describe the events that led to the failure to make a sec_1295 election by the election due_date the discovery of such failure and the engagement and responsibilities of the qualified_tax professional and the extent to which the shareholder relied on such professional here affidavits meeting the requirements set forth in sec_1_1295-3 and iii have been submitted further taxpayer has submitted the appropriate user_fee therefore taxpayer has met the procedural requirements of sec_1_1295-3 it has been determined that if taxpayer had made a timely qef election for fc1 and fc2 effective for his ------- tax_year he would have included in gross_income under sec_1295 amount a for his ------- tax_year amount b for his ------- tax_year and amount c for his tax_year it has also been determined that if taxpayer makes this ruling is directed only to the taxpayer requesting it sec_6110 of based on the information submitted and the representations made taxpayer is plr-157420-03 the qef election retroactively the tax_deficiency resulting from this additional income will be amount d for his ------- tax_year and amount e for his ------- tax_year the tax_deficiency for his ------- and subsequent tax years has not yet been determined permitted to make a retroactive qef election under sec_1_1295-3 with respect to fc1 and fc2 effective for his taxable_year ------- based on the above figures plus interest provided taxpayer complies with the rules under sec_1_1295-3 regarding the manner for making the retroactive qef election and provided taxpayer makes the retroactive election before the period for assessment of tax under sec_6501 has expired with respect to taxpayer’s ------- and subsequent tax returns the code provides that it may not be used or cited as precedent relevant letter is being sent to your authorized representative cc --------------------------- s valerie a mark lippe senior technical reviewer branch office of the associate chief_counsel international in accordance with the power_of_attorney on file with this office a copy of this a copy of this letter must be attached to any income_tax return to which it is sincerely
